Citation Nr: 0929560	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-36 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance by another person or due to 
being housebound.






ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1977. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Louis, Missouri, (hereinafter RO).  


FINDINGS OF FACT

1.  The Veteran is not a patient in a nursing home on account 
of physical or mental incapacity, helpless or blind, or so 
nearly helpless or blind as to need the regular aid and 
attendance of another person in order to carry out the 
activities of daily living.

2.  The Veteran does not have a single permanent disability 
rated at 100 percent under the VA Schedule for Rating 
Disabilities. 

3.  It is not shown that the Veteran is institutionalized, or 
substantially confined to his dwelling or its immediate 
premises due to a permanent disability or disabilities.


CONCLUSION OF LAW

The criteria for special monthly pension based upon the need 
for the regular aid and attendance of another person or due 
to being housebound are not met.  38 U.S.C.A. §§ 1502 (b) 
(c), 1521(d) (e), 5100-5013A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.351, 3.352(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in a letter dated in 
October 2006, the RO advised the claimant of the information 
necessary to substantiate the claim at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, while he was not 
provided with a notification letter information regarding 
ratings and effective dates, this is not prejudicial to the 
Veteran as the decision below will not result in the grant of 
a benefit for which a rating or effective date is to be 
assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  Therefore, the Board finds that there was no 
prejudicial error; notification errors did not affect the 
essential fairness of the adjudication.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  As such, the Board finds 
that the duty to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts 
to obtain relevant post-service records adequately identified 
by the Veteran.  Specifically, the information and evidence 
that have been associated with the claims file includes VA 
and private clinical records and reports from an April 2009 
VA Aid and Attendance or Housebound Examination.  The reports 
from this examination contain detailed clinical findings and 
a comprehensive discussion as to the nature of the Veteran's 
physical limitations, and are thus adequate to make an 
equitable decision in this case.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Aid and Attendance

The pertinent legal criteria provide that, for pension 
purposes, a person shall be considered to be in need of 
regular aid and attendance if such person is (1) a patient in 
a nursing home on account of mental or physical incapacity 
or, (2) helpless or blind, or so nearly helpless or blind as 
to need the regular aid and attendance of another person.  38 
U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment. 
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  38 C.F.R. § 3.352(a).

With the above criteria in mind, the relevant evidence will 
be briefly summarized.  The Veteran is in receipt of 
nonservice-connected disability pension, effective since 
March 2001.  The nonservice-connected disabilities, as listed 
by the RO on a February 2007 rating decision, are Parkinson's 
disease, rated as 80 percent disabling; major depressive 
disorder/adjustment disorder, rated 70 percent disabling; 
hypertension, rated 10 percent disabling, and left knee 
arthritis, rated 10 percent disabling.   

Pertinent evidence includes reports from a VA examination 
conducted in April 2009 specifically designed to determine if 
the Veteran was qualified for the special monthly pension 
benefits sought.  This examination noted that the Veteran was 
unemployed and that he lived at a residential facility where 
his meals and laundry were done for him.  He was said to be 
free to leave this facility as he pleased so long as he 
honored curfews.  The Veteran arrived to the examination by 
public bus and was said to be able to get on an off the bus 
by himself and to have knowledge of the various bus routes.  
He correctly identified the day of the week, year, and month 
and his grooming was "quite adequate."  The Veteran was 
clean and established good eye contact but exhibited an 
unusual speech that was only intelligible with intent 
listening.  He was said to be able to choose his own clothes 
and dress himself after showering independently, brushing his 
teeth and grooming himself.  The Veteran was able to use the 
bathroom independently and was independently ambulatory.  

The examiner stated that the Veteran was aware he receives 
$142 a month and possibly some other money but that he did 
not personally manage his finances.  He was said to have few 
social contacts.  The Veteran was reportedly compliant with 
his medication for Parkinson's, and described health problems 
in addition to Parkinson's as consisting of chronic problems 
with the left ankle.  There were no issues as to bowel or 
bladder functioning.  The Veteran said he reads newspapers 
and other periodicals and enjoys watching television 
particularly in the morning.  There were said to be two 
flights of stairs at this living facility, which the veteran 
was said to be able to climb without holding the banister 
railing.  He had falls in the past, but not recently.  The 
Veteran was said be able to swallow liquids and foodstuffs 
satisfactorily and to be able to handle the ordinary hazards 
of daily living such as confronting traffic and riding public 
transportation.  The Veteran was not confined to a bed or its 
immediate vicinity and he was not said to be hospitalized or 
bedridden.  

The physical examination revealed blood pressure to 118/82, 
124/84 and 129/90.  The pulse was 72 and regular and his head 
revealed a normal contour.  He did not wear glasses or 
hearing aids and his pupils were equally reactive to light 
and accommodation.  Extraocular movements were intact and 
there was no scleral injection or icterus.  The thyroid 
palpated normally and there was no carotid bruits.  There was 
no paravertebral muscle spasm, the thorax was symmetrically 
developed and the lungs were clear.  Heart tones revealed 
normal S1 and S2 with no murmurs, clicks or buts.  The 
abdomen was benign and there was generally a full range of 
motion of the bilateral hips and right ankle.  Both knees 
revealed no evidence of gross clinical instability and the 
McMurrays and drawer signs were negative.  There was no 
swelling at the knees.  The left ankle was deformed, fused at 
approximately -5 degrees of full extension, and there was no 
eversion or inversion ability.  It was noted that the Veteran 
had experienced fractures in the left ankle.  Pedal pulses 
were present.  

Further findings from the April 2009 VA examination included 
a restricted left shoulder due to complaints of pain.  The 
right shoulder moved fully and the elbows, wrists and the 
small joints of the fingers and thumbs moved well.  Grip 
strength was full but thumb to finger apposition was done 
slowly bilaterally.  Finger to nose testing was only fair 
bilaterally and the Veteran's gait was notable for a mild 
left-sided limp.  The deep tendon reflexes of the lower 
extremities were intact with the exception of the left ankle.  
There was a generally full range of painless lumbar motion.  
The diagnosis was Parkinson's disease "in reasonably good 
control."  The examiner also said the Veteran could manage 
his own financial benefits.  

Private clinical records reflect an impression of chronic, 
end-stage Parkinson's disease and note a history of 
depression and suicide attempts.  Reports reflect inpatient 
psychiatric treatment at a private facility in May and June 
2006 with an assessment at discharge in June 2006 that the 
Veteran's Global Assessment of Functioning (GAF) score was 
45-50.  A GAF score of 40 represents "major" impairment and 
a GAF score of 50 represents "serious" impairment.  See 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994), discussed in Carpenter v. Brown 8 Vet. App. 240, 
242 (1995).  Several VA psychiatric inpatient visits are 
demonstrated prior to the Many and June 2006 hospitalization.  
A private nursing evaluation completed in July 2006 indicated 
the Veteran was independent for feeding, dressing, 
eliminating waste, bathing, and ambulation, and needed no 
special equipment. 

Applying the pertinent legal criteria to the facts listed 
above, the evidence does not  demonstrate, nor is it so 
contended, that the Veteran is blind.  While the Veteran 
lives in a residence in which his meals are provided for him, 
it is also not shown or contended that the Veteran is 
"confined" to a nursing home.  In this regard, the reports 
from the VA examination indicated the Veteran is free to 
leave his dwelling as he wishes, and that he can travel 
independently on public transportation.  The evidence also 
does not indicate that the Veteran regularly needs the 
assistance of other persons with such things as feeding 
himself, or keeping himself "ordinarily clean and 
presentable."  The evidence also does not indicate that the 
Veteran needs the assistance of another person to protect him 
from any "hazards or dangers incident to his daily 
environment," as the examiner who conducted the April 2009 
VA examination specifically noted that the Veteran was able 
to handle the ordinary hazards of daily living such as 
confronting traffic and riding public transportation. Thus, 
as the Board finds the "negative" objective clinical 
evidence of record to be of greater probative value than the 
"positive" evidence, which is essentially limited to the 
lay assertions of the Veteran, the Board must deny the 
Veteran's claim for special monthly pension benefits based on 
the need for regular aid and attendance of another person.  
Gilbert v. Derwinski, 1 Vet. App. at 49.  Finally, in 
reaching this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim for this special 
monthly benefit, the doctrine is not for application.  
Gilbert, supra.  
 
Housebound Rate

The pertinent legal criteria provide that in the case of a 
Veteran entitled to pension who does not qualify for 
increased pension based on need of regular aid and 
attendance, an increase in the rate of pension is authorized 
where the Veteran has certain additional severe disabilities 
or is permanently housebound.  The requirement for this 
increase in pension are considered met where, in addition to 
having a single permanent disability rated as 100 percent 
under regular schedular evaluation, without resort to 
individual unemployability, the Veteran:

(1) Has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or

(2) Is substantially confined as a direct result of his other 
disabilities to his or her dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  38 U.S.C.A. §§ 1502(c), 
1521(e); 38 C.F.R. § 3.351(d). 

Applying the relevant law to the facts of this case, the 
Board notes initially that the RO has not established that 
the Veteran has a single disability rated as 100 percent 
disabling under the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (hereinafter Ratings Schedule).  Analyzing the 
clinical evidence of record in terms of whether entitlement 
to such a 100 percent rating is warranted, application of the 
Ratings Schedule to the findings from the most recent VA 
examinations does not reveal a disability for which a 100 
percent rating would be warranted.  In this regard, the GAF 
scores following the most recent psychiatric hospitalization, 
while reflective of, at worse, major impairment, are not so 
low as to represent the severe level of disability typical of 
that which would warrant a 100 percent rating.  There are 
otherwise no other findings from the recent clinical evidence 
indicative of a disability that would warrant a 100 percent 
rating under the Ratings Schedule.  In this regard, despite 
the Veteran's Parkinson's, he has been found by VA and 
private medical examiners to able to eat, dress, go to the 
bathroom, and ambulate independently, and his Parkinson's was 
said to be in "reasonably good control" following the most 
recent April 2009 VA examination.  

In addition to concluding that the evidence does not show 
that the Veteran is 100 percent disabled due to a single 
disability, it is also the conclusion of the Board that the 
Veteran is not "substantially confined" to his dwelling or 
institutionalized as a result of his medical disabilities.  
As indicated above, the Veteran's physical disabilities are 
not so severe as to prevent him from leaving his dwelling.  
In short, as the Board finds that the weight of the negative 
evidence outweighs the positive evidence as to the issue of 
whether the relevant statutory or regulatory criteria for 
entitlement to special monthly pension at the housebound rate 
are met, the claim for this benefit must be denied.  Gilbert, 
1 Vet. App. at 49.  The Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim for this special 
monthly benefit, the doctrine is not for application.  
Gilbert, supra.  


ORDER

Entitlement to special monthly pension based upon the need 
for regular aid and attendance by another person or due to 
being housebound is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


